DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-2, in the reply filed on 07 June 2022 is acknowledged.
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 
Election was made without traverse in the reply filed on 07 June 2022.
The restriction is FINAL.

Non-Final Rejection

Priority
This application was filed March 18, 2020 and is the U.S. National Phase under 35 U.S.C. § 371 of International Application PCT/JP2018/035772, filed September 26, 2018, which claims priority to Japanese Patent Application No. 2017-191740, filed September 29, 2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statements
The IDS’s dated 18 March 2020 and 10 September 2020 have been received, entered and considered, signed copies are included herein.

PTO-892 Form
Publications of several patent applications with Applicant and/or inventor in common with the present application - and disclosing related subject matter - are listed for completeness.

Status of the claims
Claims 1-2 are pending and rejected.
Claims 3-5 are pending but withdrawn from consideration as drawn to non-elected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


[1] Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HIKIDA (US 2019/0300674).
The cited subject matter is supported in the JP 2018-062917 reference priority document, filed on 28 March 2018.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
The applied reference has a common applicant and joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

See the reference “hydrogen barrier agent” which requires a genus of imidazole compounds disclosed at paragraphs 11-12 on page 1 which is identical in scope to that recited in present claim 1. 
The example species disclosed in paragraph 66 at pages 8-11 are each anticipatory of present claims 1-2.

[2] Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomma (J. Med. Chem. 2011, 54, 19, 6803–6811, IDS).  See compound 3 in scheme 1 at the top center of page 6805:

    PNG
    media_image1.png
    228
    437
    media_image1.png
    Greyscale

This is a compound represented by formula (1) which reads on claims 1-2; wherein Xm+ is the monovalent metal cation (K+); m is 1; n is 0; R1 is a phenyl group substituted with a 2-naphthyl-NH- moiety and R2 is a propylene-2,2-diyl group.

[3] Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noda (WO2016093254, published on 16 June 2016).  The equivalent English-language publication US10239989 is cited for convenience.  The subject matter of US10239989 is identically disclosed in the WO2016093254 foreign-language document.
See US10239989, preparation example 1 at column 33, describing the synthesis of the carboxylic acid shown below, wherein the potassium salt is necessarily produced in the procedure, which is not isolated but is neutralized with HCl:

    PNG
    media_image2.png
    591
    435
    media_image2.png
    Greyscale

The potassium salt of the carboxylic acid necessarily produced in this procedure is a claimed compound represented by formula (1) which reads on claims 1-2; wherein Xm+ is the monovalent metal cation (K+); m is 1; n is 0; R1 is a phenyl group substituted with a methoxy and R2 is a methylene group.
See also the compositions of table 1 at column 35 and the description of the various components, such as “CA1” at column 34.  “CA1” is the compound “Dicyandiamide” which is a known guanidine compound which is a highly basic substance.  At least example 6 in table 1 is a composition which is dissolved in propylene glycol monomethyl ether acetate as a solvent and which contains both the carboxylic acid compound B1 shown above and the highly basic guanidine compound “Dicyandiamide”.  The Examiner asserts that the principles of acid-base chemistry require that this mixture contains a significant proportion of the deprotonated negatively charged carboxylate ion corresponding to B1 and the positively charged protonated guanidine salt as the counterion.  This ionic salt pair is a claimed compound represented by formula (1) which reads on claims 1-2; wherein Xm+ is the protonated “Dicyandiamide” cation; m is 1; n is 0; R1 is a phenyl group substituted with a methoxy and R2 is a methylene group.
See MPEP 2112.  The Examiner has set forth a sound technical argument that the reference necessarily discloses a claimed substance.  Applicant has the burden of showing otherwise.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11142629. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims a composition which requires a substance as presently claimed.
Reference claim 1 requires a genus of imidazole compounds which falls entirely into the scope of examined claims 1-2.  In order to provide for the reference claim “hydrogen barrier agent”, one must necessarily be in possession of a compound as claimed.  The presently claimed compound is at least obvious in view of the reference claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625